Citation Nr: 0631606	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  04-03 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to January 6, 2003, 
for the grant of a 10 schedular rating for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active service from September 1993 to 
February 1998 and February 2001 to July 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This case has been 
transferred to New Orleans, Louisiana.

In a statement received in November 2004, the veteran 
reported that he had "other readings" from medical 
facilities and referred to his sinuses.  It is not clear if 
he is requesting increased benefits for hypertension and 
disagreeing with the September 2003 RO determination that he 
had not submitted new and material evidence for service 
connection for sinusitis.  This is referred to the RO for 
clarification.  


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for his 
service-connected hypertension was received on January 6, 
2003.

2.  In September 2003, the RO increased the noncompensable 
rating in effect for hypertension to 10 percent effective 
from January 6, 2003.

3.  The evidence does not show that there was an 
ascertainable increase in the hypertension prior to January 
6, 2003.




CONCLUSION OF LAW

The criteria for an effective date prior to January 6, 2003, 
for the assignment of a 10 percent rating for service- 
connected hypertension have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 Part 4, Diagnostic Code 
7101 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice requirements have been satisfied by virtue of letters 
sent to the veteran in February 2003 and April 2003.  The 
content of the notices fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Moreover, the statement of the case provided the veteran 
with the laws and regulations with regard to establishment 
of the effective date of an increased rating.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Thereafter, there was de novo review by way of a 
supplemental statement of the case, curing use of a post-
decisional document.

With respect to VA's duty to assist, the record reflects 
that the RO has attempted to obtain all of the veteran's 
medical records in connection with the appellant's claim.  
The RO has contacted all of the medical providers listed by 
the appellant.    

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and 
just resolution of the appeal, and there has been no 
prejudicial failure of notice or assistance to the 
appellant.  

Criteria and Analysis

Service connection is currently in effect for hypertension, 
rated as 10 percent disabling.

Statutory and regulatory provisions specify that unless 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be 
fixed in accordance with the facts found, but will not be 
earlier than the date of receipt of the claimant's 
application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Section 5110(b)(2) of title 38 of the United States Code 
specifically provides otherwise by indicating that, in cases 
involving a claim for an increased evaluation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred if the 
claim is received within one year from such date.  See also 
38 C.F.R. § 3.400(o)(2) (which provides that, if the claim 
is not received within one year from such date, the 
effective date is the date of receipt of claim); Harper vs. 
Brown, 10 Vet. App. 125, 126- 127 (1997) (holding that 38 
C.F.R. § 3.400(o)(2) is applicable only where the increase 
in disability precedes the filing of the claim and the claim 
is received within one year of the increase). Thus, 
determining whether an effective date assigned for an 
increased rating is proper under the law requires: (1) a 
determination of the date of the receipt of the claim for 
the increased rating; and (2) a review of all the evidence 
of record to determine when an increase in disability was 
"ascertainable."  Hazan vs. Gober, 10 Vet. App. 511, 521 
(1992).

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of a report 
of examination or hospitalization by VA or uniformed 
services will be accepted as an informal claim for increased 
benefits.  The date of outpatient or hospital examination or 
date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim, only 
when such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157.

With respect to rating impairment caused by service-
connected disability, those evaluations are determined by 
the application of a schedule of ratings, which is based 
upon the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

The veteran filed his original claim for service connection 
in March 1998.  In a June 1999 rating action, service 
connection was granted for hypertension.  The veteran was 
informed later that month.  The veteran failed to respond.  
The June 1999 rating action which granted service connection 
for hypertension was not appealed and is final.  38 U.S.C.A. 
§ 7105.

On January 6, 2003, the RO received the veteran's claim for 
an increased rating for his hypertension.  Prior to January 
6, 2003, the veteran did not submit any communication 
expressing intent to apply for increased benefits.  Because 
there is no communication prior to January 6, 2003, that 
shows intent to claim increased benefits, this is the date 
of the claim.  

The Board will now determine whether it was factually 
ascertainable that his hypertensive disability was 
compensable prior to the date of the claim.  The claims file 
contains VA outpatient records that date between 1999 and 
2002.  The diastolic readings ranged from 75-108.  

In a September 2003 rating action the RO increased the 
rating in effect for hypertension to 10 percent and assigned 
January 6, 2003, (the date of the claim) as the effective 
date of the award.  The RO referred to the July 2003 VA 
examination and VA outpatient records.

Under Diagnostic Code 7101 for hypertensive vascular disease 
(essential arterial hypertension), a 10 percent evaluation 
is warranted where the diastolic pressure is predominately 
100 or more.  A minimum of 10 percent is also assigned when 
continuous medication is shown necessary for the control of 
hypertension and there is a history of diastolic blood 
pressure of predominantly 100 or more.  A 20 percent 
evaluation requires diastolic pressure of predominately 110 
or more, with definite symptoms, and where there is a 
diastolic pressure of predominately 120 or more and 
moderately severe symptoms, a 40 percent evaluation is for 
assignment.

The VA treatment records do not show that that this disorder 
had reached the level of disability indicative of a 10 
percent rating prior to January 2003.  There is no factually 
ascertainable evidence, which shows a history of diastolic 
blood pressure of predominantly 100 or more occurring prior 
to January 6, 2003.  Therefore the preponderance of the 
evidence is against the veteran's claim for an earlier 
effective date prior to January 6, 2003.  


ORDER

Entitlement to an effective date earlier than January 6, 
2003, for the assignment of a 10 percent schedular rating 
for hypertension is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


